NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted November 22, 2011*
                                    Decided November 22, 2011

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge
          
No. 09‐3568

THOMAS WILLIAM SMITH, JR.,                           Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Central District of Illinois.

        v.                                           No. 07‐1335

RICHARD S. BIRKEY, et al.,                           Harold A. Baker,
     Defendants‐Appellees.                           Judge.

                                              O R D E R

        Thomas Smith, an Illinois inmate, appeals the grant of summary judgment for the
prison administrators in his suit under 42 U.S.C. § 1983, claiming a due process violation in
a disciplinary proceeding that led to him being sanctioned to segregation and a demotion in
status. We affirm the judgment.



        *
        Appellant Smith filed a motion for oral argument. After examining the briefs and
the record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the briefs and the record, see FED. R. APP. P. 34(a)(2)(C), and the motion is
denied. Appellant Smith also filed a motion for the court to hear the case en banc, see FED. R.
APP. P. 35(a), but we also deny that motion.
No. 09‐3568                                                                              Page 2

        The following facts are undisputed. While incarcerated at the Illinois River
Correctional Center, Smith was written a disciplinary report charging him with intimidation
and threats. After a hearing, the prison’s adjustment committee found Smith guilty of a
reduced charge—refusing housing. The committee punished him with 10 days’ segregation
and 30 days’ demotion from grade‐A to grade‐C status. Smith filed a grievance that was
denied. The prison’s administrative review board, however, concluded that the written
report did not support the charge that Smith refused his cell placement and expunged the
violation from Smith’s record.

        Smith sued seven prison officials, claiming that they violated his right to due process
by issuing him a false disciplinary report and finding him guilty of the reduced charge
without notice. The district court allowed the parties to proceed to discovery and later
granted summary judgment for the defendants. The court reasoned that Smith had no
protected liberty interest in preventing segregation or maintaining grade‐A status and thus
the state did not offend federal due process.

        On appeal Smith reiterates his due process arguments, but he makes no compelling
argument that the state interfered with a protected liberty interest. Liberty interests arise
only from jail policies that impose “atypical and significant hardship on the inmate in
relation to the ordinary incidents of prison life.” Wilkinson v. Austin, 545 U.S. 209, 221–23
(2005); Sandin v. Conner, 515 U.S. 472, 484 (1995). A demotion to grade‐C status for an
Illinois prisoner—which means that the prisoner loses commissary and telephone
privileges—does not implicate a liberty interest. Hoskins v. Lenear, 395 F.3d 372, 374–75 (7th
Cir. 2005); Thomas v. Ramos, 130 F.3d 754, 762 n.8 (7th Cir. 1997). And segregation does not
implicate a liberty interest unless the length of confinement is substantial and the “record
reveals that the conditions of the confinement are unusually harsh.” Marion v. Columbia
Corr. Inst., 559 F.3d 693, 697–98 (7th Cir. 2009). Smith, who as the plaintiff has the burden of
production, Marion v. Radtke, 641 F.3d 874, 876–77 (7th Cir. 2011), offers no evidence that the
conditions of his 10 days in segregation were unusually harsh, so summary judgment was
appropriate.

                                                                                  AFFIRMED.